Citation Nr: 1721331	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-33 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to an increased (compensable) disability rating (or evaluation) for hypertension.


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1983 to November 1983, and from November 1985 to April 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO in Cleveland, Ohio, which, in pertinent part, denied a compensable disability rating for the service-connected hypertension.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDING OF FACT

For the entire increased rating period on appeal, the service-connected hypertension did not manifest as diastolic blood pressure of predominantly 100 millimeters (mm.) or more, or systolic blood pressure of predominantly 160 mm. or more, and the Veteran did not have a history of diastolic blood pressure of predominantly 100 mm. or more requiring continuous medication for control.


CONCLUSION OF LAW

For the entire increased rating period on appeal, the criteria for a compensable disability rating for hypertension have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As the instant decision grants entitlement to a TDIU from April 24, 2013, and remands the issue of entitlement to a TDIU prior to that date, no further discussion of VA's duties to notify and assist is necessary as to those issues.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In April 2008, VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support a claim for an increased disability rating, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the February 2009 rating decision from which the instant appeal arises.  Further, the rating issue on appeal was readjudicated in an August 2010 statement of the case (SOC), and a subsequently issued September 2016 supplemental statement of the case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded VA examinations in December 2010 and February 2016.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that the VA examiners reviewed the record, conducted in-person examinations, and rendered the requested opinions.  

All relevant documentation, including VA and private treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the appeal for a compensable disability rating for the service-connected hypertension.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Increased Hypertension Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2016).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Under Diagnostic Code 7101, a 10 percent rating is assigned for diastolic blood pressure predominately 100 or more, or; systolic blood pressure predominantly 160 or more, or; is the minimum rating for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is assigned for diastolic readings of predominantly 110 or more or systolic readings of 200 or more.  A 40 percent disability rating is assigned for diastolic readings of predominantly 120 or more.  A 60 percent disability rating is assigned for diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

In the March 2008 request for a compensable hypertension disability rating, and elsewhere throughout the record, the Veteran has advanced that an increased disability rating is warranted due to the "considerable" amount of medication taken by the Veteran to treat the disability.

During the relevant rating period on appeal, the Veteran's blood pressure readings were as follows:

Date
Systolic/
Diastolic
Date
Systolic/
Diastolic
Aug 07
105/
68
Mar 11
121/
86
Oct 07
132/
74
June 11
123/
72
Oct 07
145/
80
Oct 11
135/
86
Feb 08
110/
70
Feb 12
169/
91
Feb 08
139/
81
Apr 12
137/
94
Mar 08
139/
81
June 12
143/
90
Mar 08
110/
70
June 12
140/
90
May 08
155/
97
July 12
134/
86
June 08
130/
80
Aug 12
127/
81
Nov 08
149/
89
Sept 12
124/
80
June 09
124/
90
Oct 12
135/
84
June 09
140/
82
Nov 12
140/
90
June 09
124/
82
Jan 13
137/
94
July 09
122/
80
Mar 13
139/
88
Aug 09
169/
107
Apr 13
120/
74
Nov 09
145/
82
May 13
130/
80
Nov 09
138/
82
Nov 13
121/
76
Nov 09
138/
70
Mar 14
130/
86
Nov 09
138/
82
June 14
144/
85
Feb 10
141/
85
Aug 14
120/
68
Apr 10
126/
86
Sep 14
122/
82
Sep 10
139/
89
Aug 15
127/
77
Sep 10
146/
82
Oct 15
120/
80
Oct 10
152/
90
Mar 16
125/
90
Nov 10
151/
81




A May 2009 private treatment record reflects that the Veteran's blood pressure reading was 152/86 without the Veteran having taken blood pressure medication that day. 

The Veteran received a VA general medical examination in December 2010.  Three blood pressure readings taken at that time were as follows: 124/82, 124/82, and 120/80.  Under "hypertension details," the VA examiner noted that the Veteran required continuous medication to control the hypertension.

Subsequently, a VA hypertension examination was conducted in February 2016.  Per the examination report, the Veteran was taking continuous medication to treat the hypertension, which was well controlled.  Blood pressure readings were as follows: 140/73, 120/80, and 118/78.  Upon examination, the VA examiner found that there were no findings, complications, conditions, signs or symptoms related to the hypertension beyond the elevated blood pressure.  Further, the Veteran did not complain of any such symptoms.  The hypertension was also noted to have no impact on the Veteran's ability to work.

The VA examiner also opined that the Veteran did not have a history of diastolic blood pressure of predominantly 100 mm. or more.  The Board finds that this opinion is supported by the evidence of record.  Specifically, service treatment records reflect that the Veteran diagnosed with, and treated for, hypertension during service.  Multiple blood pressure readings were taken during service.  Review of the service treatment records convey that while the Veteran's diastolic blood pressure did reach 100 mm. or more on occasion, the diastolic blood pressure was predominantly in the 90 mm. range.  As such, the in-service readings support the VA examiner's opinion that the Veteran did not have a history of diastolic blood pressure of predominantly 100 mm. or more. 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected hypertension at any point during the increased rating period on appeal.  VA and private treatment records reflect that, during the relevant increased rating period on appeal, the Veteran's systolic blood pressure was 160 mm. or greater on only one occasion, which cannot be said to be "predominant" when considering all the other readings taken during the relevant rating period.  Additionally, during the relevant increased rating period on appeal, the Veteran's diastolic blood pressure was 100 mm. or greater on only one occasion, which also cannot be said to be "predominant" when considering all the other readings taken during the relevant rating period.  As such, the Board cannot find based on the evidence of record that the Veteran's systolic blood pressure is predominantly 160 mm. or more, or that the diastolic blood pressure is predominantly 100 mm. or more to warrant a compensable 10 percent, or higher, increased disability rating.

Further, a VA examiner has opined that the Veteran did not have a history of diastolic blood pressure predominantly 100 mm. or more.  As discussed above, this finding is supported by the Veteran's service treatment records, which show that, historically, the Veteran's diastolic blood pressure was predominantly in the 90 mm. range.  As such, even though the evidence shows that the Veteran requires continuous medication to control the service-connected hypertension, a higher 10 percent disability rating is not warranted due to the lack of a history of diastolic blood pressure predominately 100 mm. or more.  As the preponderance of the evidence is against the appeal for a compensable disability rating for hypertension for the entire relevant rating period on appeal, the appeal for a compensable disability rating for hypertension must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101.

Extraschedular Referral Consideration

The Board has also considered whether an extraschedular rating is warranted for the service-connected hypertension.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  
See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  The schedular rating criteria provide for disability ratings based on the predominant diastolic blood pressure and predominant systolic blood pressure shown during the rating period, as well as any history of diastolic blood pressure predominantly 100 or more with continuous medication required for control.  Here, the Veteran's hypertension requires continuous medication for control and has manifested as systolic blood pressure of less than 160 mm. predominantly and diastolic blood pressure of less than 100 mm. predominantly.  While the Veteran has advanced having to take a "considerable" amount of medication to treat the hypertension, nothing in the record indicates that the Veteran takes more medication than is contemplated by Diagnostic Code 7101.  38 C.F.R. § 4.104.  As no other symptoms have been advanced by the Veteran or are seen in the relevant evidence of record, the symptoms of the service-connected hypertension are specifically contemplated by the schedular rating criteria.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.         

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with the hypertension, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the reports from recent VA examinations reflect that the Veteran continues to be employed as a postal worker.  As the Veteran is currently employed, the Board finds that entitlement to a TDIU has not been raised and, therefore, the issue is not before the Board on appeal.


ORDER

For the entire relevant rating period on appeal, a compensable disability rating for hypertension is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


